HAIRE, Judge.
Defendant-appellants appeal from a judgment entered against them by the trial court. Although the appeal raises substantial procedural and substantive questions concerning the propriety of the judgment, no answering brief has been filed herein by appellees. In view of the fact that in our opinion the questions raised present debatable issues, we treat appellee’s failure to file briefs as constituting a confession of error. Parrish v. Parrish, 14 Ariz.App. 584, 485 P.2d 573 (filed June 7, 1971); National Exhibition Co. v. Marx, 9 Ariz. App. 482, 453 P.2d 993 (1969).
The trial court’s judgment is reversed, and the matter is remanded with directions to the trial court to set aside the default entered against the defendants and to grant appellants a trial on issues formed by the pleadings, or for other appropriate disposition not inconsistent with this opinion.
JACOBSON, P. J., and EUBANK, J., concur.